


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
August 6, 2015 (the “Effective Date”), by and between Winnebago Industries,
Inc., (the “Company”), and Robert J. Olson (“Olson”).


WHEREAS, Olson has previously served as a director and as the Chief Executive
Officer and President of the Company, and possesses certain unique skills,
talents, contacts, judgment and knowledge of the Company’s business, strategies
and objectives; and


WHEREAS, Company desires to employ Olson in the capacity and on the terms and
conditions hereinafter set forth, and Olson has agreed to accept such terms and
conditions;


NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter contained, the parties hereto agree as follows:


1.Position and Duties.


1.1    Chief Executive Officer. Olson is hereby engaged by the Company as
interim Chief Executive Officer, reporting to the Board of Directors, performing
such duties and responsibilities as he previously exercised in that capacity and
as necessary to oversee and supervise the executive and senior management and
the employees of the Company in furtherance of the daily operations and the
strategic direction of the Company as determined from time to time by the Board
of Directors. Such duties may be fulfilled in person or by telephonic or other
electronic means acceptable to the Board of Directors.


1.2    No Conflict. Olson agrees to serve the Company to the best of his
abilities and to devote such time, attention, skill and energy to the Company as
may be reasonably required to perform the duties and responsibilities of Chief
Executive Officer during the Term of this Agreement (as defined in Section 2 of
this Agreement). Olson warrants and represents to the Company that he has no
contractual commitments that would restrict or limit his performance of the
duties and responsibilities of his position set forth in this Agreement, and
will not undertake any such contractual commitments in the future during the
Term hereof.


1.3    Personal Activities Permitted. Notwithstanding Section 1.2, during the
term of this Agreement, Olson may devote reasonable time to activities other
than those required under this Agreement, including activities involving
professional, charitable, community, educational, religious and similar types of
organizations, and similar types of activities, to the extent that such other
activities do not in the judgment of the Board inhibit or prohibit the
performance of the Olson’s duties under this Agreement, or conflict in any
material way with the business of the Company or any affiliate of the Company;
provided, however, that Olson shall not serve on the board of any business, or
hold any other position with any business, without the consent of the Board.


2.Term; No Severance. Olson’s employment under this Agreement shall commence on
the date hereof and shall continue until either party gives at least fifteen
(15) business days’ written notice that this Agreement will terminate and state
the date on which such termination shall be effective. Upon termination of this
Agreement and Olson’s employment, the Company shall pay any accrued but unpaid
Base Salary and benefits through the date of such termination and thereafter
Olson shall not be eligible for or receive any severance or other benefits as a
result of such termination under any plan, program or policy of the Company in
effect before or after the effective date of this Agreement, except to the
extent otherwise required by applicable law.

1

--------------------------------------------------------------------------------






3.Compensation and Benefits.


3.1    Base Salary. As compensation for all services to be rendered by Olson
under this Agreement during the Term, the Company shall pay Olson a base salary
(“Base Salary”) exclusive of benefits, bonuses or incentive payments at the
annual rate of Four Hundred Ninety Two Thousand Three Hundred Eighty Five
Dollars ($492,385.00), payable in weekly installments, subject to required tax
withholding and any deductions applicable to such Base Salary.


3.2    Benefits. Olson shall be entitled to participate in all employee benefit
plans or programs of the Company to the extent that Olson’s position, title,
tenure, salary, age, health and other qualifications make him eligible to
participate, and in the benefit package available to senior management of the
Company. The Company does not guarantee the adoption or continuance of any
particular employee benefit plan or program during the Term, and Olson’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto.


3.3    Incentive Compensation; Stock. Notwithstanding anything in any bonus,
incentive, or stock plan or subplan or program approved and adopted by the
Company either prior to or after the effective date of this Agreement, Olson
shall not, during the Term, be eligible for, accrue any rights under or become
entitled to any payment under any bonus, incentive or stock plan or subplan or
program that would otherwise be applicable to the Chief Executive Officer of the
Company.


3.4    Business Expenses. The Company will pay or reimburse Olson for all
reasonable and necessary out-of-pocket expenses incurred by Olson in the
performance of his duties under this Agreement subject to compliance by Olson
with the Company’s policies for expense reimbursements.


4.Confidential Information.


4.1    Definition. “Confidential Information” means information regarding the
Company not generally known and proprietary to the Company, or to a third party
for whom the Company is performing work, including, without limitation,
information concerning any patents or trade secrets, confidential or secret
designs, infomercial sources, media outlets, pricing, processes, formulae,
source codes, plans, devices or material, research and development, proprietary
software, analysis, techniques, materials or designs (whether or not patented or
patentable), directly or indirectly useful in any aspect of the business of the
Company or any vendor names, customer and supplier lists, databases, management
systems and sales and marketing plans of the Company, or any confidential secret
development or research work of the Company, or any other confidential
information or proprietary aspects of the business of the Company. All
information which Olson acquires or becomes acquainted with during the Term,
whether developed by Olson or by others which Olson has a reasonable basis to
believe to be Confidential Information, or which is treated by the Company as
being Confidential Information, shall be presumed to be Confidential
Information.


4.2    Confidentiality Covenant.  Except as permitted or directed by the
Company, Olson shall not, either while performing his duties and
responsibilities for the Company or thereafter, divulge, furnish or make
accessible to anyone or use in any way (other than in the ordinary course of the
business of the Company) any Confidential Information. Olson acknowledges that
the Confidential Information constitutes a unique and valuable asset of the
Company and represents a substantial investment of time and expense by the
Company, and that any disclosure or other use of such Confidential Information
other than for the sole benefit of the Company would be wrongful and would cause
irreparable harm to the Company.

2

--------------------------------------------------------------------------------




Both during and after the Term of this Agreement, Olson will refrain from any
acts or omissions that would reduce the value of such knowledge or information
to the Company.


5.    Miscellaneous.


5.1    Complete Agreement. Company and Olson hereby acknowledge that there are
no other agreements regarding Olson’s employment with the Company, apart from
this Agreement.


5.2    No Waiver. No failure on the part of the Company or Olson to exercise,
and no delay in exercising any right hereunder will operate as a waiver thereof,
nor will any single or partial exercise of any right hereunder by Company or
Olson preclude any other or further exercise thereof or the exercise of any
other right.


5.3    Severability. It is further agreed and understood by the parties hereto
that if any part, term or provision of this Agreement should be held
unenforceable in the jurisdiction in which either party seeks enforcement of the
contract, it shall be construed as if not containing the invalid provision or
provisions, and the remaining portions or provisions shall govern the rights and
obligations of the parties.


5.4    Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Iowa, without regard to
conflicts of law provisions.


5.5    Withholding Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling. Except for
any required tax withholding, Olson shall be responsible for any and all taxes
assessed with respect to any payment under this Agreement.


5.6    Amendment. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the both Olson and an officer of
the Company designated for such purpose by the Board


5.7    Assignment. This Agreement is personal in nature and cannot be assigned
by Olson. The Company may assign this Agreement to any affiliate or subsidiary
or purchaser of substantially all of the assets. The terms, conditions and
covenants herein shall be binding upon the heirs and personal representatives of
Olson, and the successors, assigns of Company and any parent, subsidiary or
affiliate of Company.


5.8    Survival. Olson’s obligations under Section 4 shall survive the
termination or expiration of this Agreement and his employment hereunder.


5.9    Enforceability of Rights. No delay or omission by the Company to exercise
any right, power, or remedy accruing to it upon any breach or default under this
Agreement shall be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of the Company of any breach or default under this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to either of the parties, shall be
cumulative and not alternative.


5.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart,

3

--------------------------------------------------------------------------------




and all of which, when taken together, shall constitute one instrument,
including an executed Agreement sent by facsimile, email or otherwise that can
be verified it has been sent by a party to the Agreement.


IN WITNESS WHEREOF, the parties have duly executed this Employment Agreement as
of the date and year first above written.


COMPANY:
 
WINNEBAGO INDUSTRIES, INC.
 
 
 
 
 
/s/ Bret Woodson
 
 
Bret Woodson
 
 
Its Vice President of Administration
 
 
 
OLSON:
 
 
 
 
/s/ Robert J. Olson
 
 
Robert J. Olson




4